                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     MARQUETTE BENSON,                               )
                                                     )
            Petitioner,                              )
                                                     )          No. 2:19-cv-02236-TLP-tmp
     v.                                              )
                                                     )
     STATE OF TENNESSEE, SHELBY                      )
     COUNTY CRIMINAL COURT DIVISION                  )
     8, ATTORNEY GENERAL LEON JOSE,                  )
     AND TRENT HALL,                                 )
                                                     )
            Respondents.                             )


ORDER DIRECTING PETITIONER TO FILE AN IN FORMA PAUPERIS AFFIDAVIT
AND TRUST FUND ACCOUNT STATEMENT OR PAY THE $5.00 HABEAS CORPUS
                           FILING FEE


          Petitioner Marquette Benson, a/k/a Marquette Mukes,1 filed a pro se petition pursuant to

    28 U.S.C. § 2254 on April 15, 2019. (ECF No. 1.) However, Petitioner failed to either pay the

    $5.00 habeas filing fee required by 28 U.S.C. § 1914(a) or submit an application to proceed in

    forma pauperis and a copy of his trust account statement.

          Accordingly, Petitioner is ORDERED to pay the $5.00 filing fee within thirty (30) days

    after the date of this Order or submit a properly completed in forma pauperis affidavit

    demonstrating his indigency, along with an inmate trust fund account statement.2 The Clerk is




1
  Petitioner, Tennessee Department of Correction prisoner number 288175, is incarcerated at the
Trousdale Turner Correctional Center in Hartsville, Tennessee.
2
  In the interest of expediting this matter, Petitioner is advised that if his inmate trust account had
a balance of at least $25.00 on the date this petition was filed, an application to proceed in forma
pauperis will be denied.
directed to mail a copy of the prisoner in forma pauperis affidavit to Petitioner along with this

order.

         Failure to comply with this order in a timely manner will result in dismissal of this action

without further notice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         SO ORDERED, this 6th day of May, 2019.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  2
